DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application. 

Response to Amendment
Applicant’s preliminary amendment filed 25 November 2020 has been considered and entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/05/2021 and 11/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

The information disclosure statement filed 11/25/2020 fails to fully comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been fully considered. Specifically, the lined through non patent literature documents (i.e. those corresponding to Cite No. C7, C10, C16, and C18) have not been considered as no copy has been received.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Graunke et al. (US 5,852,826), hereinafter Graunke, in view of Pundir et al. (cited in IDS filed 11/25/2020)(US 2017/0212891 A1), hereinafter Pundir.

As to claim 1, Graunke discloses a method of maintaining key-value stores, comprising:
establishing, by a data processing system having one or more processors, on a first buffer, a first run for sorting a first plurality of records (Fig. 3; Col. 5, Lines 34-49; Col. 6, Lines 11-20, A plurality of input buffers are used to each concurrently store and sort a separate plurality of records.), the first plurality of records initially referenced by a first corresponding plurality of  key values, each record of the first plurality of records having a (Col. 4, Lines 8-12; Col. 6, Lines 18-20, i.e. sorting on a designated key for the associated records.);
tracking, by the data processing system, using a merge index, a merging of the first plurality of records of the first run onto a merge level maintained on a database (Fig. 3; Tables 2-3; Col. 6, Lines 34-67; Merging of a first plurality of records in a first stream element (SE) from a first buffer are merged onto a merger level of a merge tree, i.e. a database. The merging is managed by a process as shown in Tables 2-3, thus acting as the ‘merge index’. Note that the claim does not limit the ‘merge index’ to any particular structure, and thus Graunke discloses an equivalent based on the process being met.), the merge index referencing the first key value of a record of the first plurality of records added to the merge level during the merging (Col. 7, Lines 8-48, The merging determines and reserves a range of records, i.e. subsets, from any two streams to merge based on the starting points to the r1th and r2th records, i.e. first and last records. Thus, the merge index referencing the first key value as claimed.);
establishing, by the data processing system, concurrent to the merging of the first plurality of records, a second run for sorting a second plurality of records on a second buffer (Fig. 3; Col. 5, Lines 34-49; Col. 6, Lines 11-20, A plurality of input buffers are used to each concurrently store and sort a separate plurality of records.), the second plurality of records referenced by a second corresponding plurality of  key values different from the first plurality of index values, each record of the second plurality of records having a second key value in the key domain (Col. 4, Lines 8-12; Col. 6, Lines 18-20, i.e. sorting on a designated key for the associated records.);
(Col. 7, Lines 8-41, Determining records meeting the number of records per merge criteria (rpm/2) as a ‘quantile condition’ from each stream; again each stream comprising the records from two buffers being merged.);
identifying, by the data processing system, responsive to determining that the merge index corresponds to the quantile condition, a subset of the second plurality of records of the second run from the second buffer, each record of the subset having the corresponding second key value satisfying the quantile condition (Col. 7, Lines 8-46, A subset of records from each stream is identified for merging based on the keys corresponding to the set falling within the records per merge criteria.); and
adding, by the data processing system, the subset of the second plurality of records of the second run to the merging of the first plurality of records of the first run onto the merge level maintained on the database (Fig. 3; Col. 7, Lines 47-51; Col. 8, Lines 1-20, The subset of each set of records corresponding to the rpm criteria are merged into the next level.).
Graunke does not specifically disclose that “the first plurality of records initially indexed by a first corresponding plurality of index values”; and similarly that “the second plurality of records indexed by a second corresponding plurality of index values different from the first plurality of index values” [emphasis added].
However, Pundir discloses merging a first and second plurality of records, wherein “the first plurality of records initially indexed by a first corresponding plurality of index values” ([0040]; [0064]; [0071], Indexed entries in different levels of a database are merged when one level gets full.); and “the second plurality of records indexed by a second corresponding plurality of index values different from the first plurality of index values” ([0040]; [0064]; [0071], Indexed entries in different levels of a database are merged when one level gets full.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that the records merged by Graunke can be of any type having key-value entries received from an input device (Graunke, Figs. 1, 3; Col. 1, Lines 24-25 and 33-43; Col. 5, Lines 7-21) and to therefore combine the teachings of Graunke with the teachings of Pundir by modifying Graunke such that the records merged by Graunke are indexed records corresponding to index values as done by Pundir with a reasonable expectation of successfully merging indexed records in particular. The motivation to do so would have been to free up storage in a filled level of a tree to allow for new data to be entered (Pundir, [0069]; [0071]).

As to claim 11, Graunke discloses system for maintaining key-value stores, comprising:
a data processing system having one or more processors (Fig. 2; Col. 4, Lines 8-10), configured to:
establish, on a first buffer, a first run for sorting a first plurality of records, the first plurality of records (Fig. 3; Col. 5, Lines 34-49; Col. 6, Lines 11-20, A plurality of input buffers are used to each concurrently store and sort a separate plurality of records.) initially referenced  by a first corresponding plurality of  key values, each record of the first plurality of records having a first key value in a key domain, the key domain defining a plurality of key (Col. 4, Lines 8-12; Col. 6, Lines 18-20, i.e. sorting on a designated key for the associated records.);
track, using a merge index, merging of the first plurality of records of the first run onto a merge level maintained on a database (Fig. 3; Tables 2-3; Col. 6, Lines 34-67; Merging of a first plurality of records in a first stream element (SE) from a first buffer are merged onto a merger level of a merge tree, i.e. a database. The merging is managed by a process as shown in Tables 2-3, thus acting as the ‘merge index’. Note that the claim does not limit the ‘merge index’ to any particular structure, and thus Graunke discloses an equivalent based on the process being met.), the merge index referencing the first key value of a record of the first plurality of records added to the merge level during the merging (Col. 7, Lines 8-48, The merging determines and reserves a range of records, i.e. subsets, from any two streams to merge based on the starting points to the r1th and r2th records, i.e. first and last records. Thus, the merge index referencing the first key value as claimed.);
establish, concurrent to the merging of the first plurality of records, a second run for sorting a second plurality of records, the second plurality of records (Fig. 3; Col. 5, Lines 34-49; Col. 6, Lines 11-20, A plurality of input buffers are used to each concurrently store and sort a separate plurality of records.) referenced by a second corresponding plurality of  key values different from the first plurality of index values, each record of the second plurality of records having a second key value in the key domain (Col. 4, Lines 8-12; Col. 6, Lines 18-20, i.e. sorting on a designated key for the associated records.);
determine that the merge index tracking the merge of the first plurality of records onto the merge level satisfies a quantile condition, the quantile condition corresponding to at least (Col. 7, Lines 8-41, Determining records meeting the number of records per merge criteria (rpm/2) as a ‘quantile condition’ from each stream; again each stream comprising the records from two buffers being merged.);
identify, responsive to determining that the merge index corresponds to the quantile condition, a subset of the second plurality of records of the second run from the second buffer, each record of the subset having the corresponding second key value satisfying the quantile condition (Col. 7, Lines 8-46, A subset of records from each stream is identified for merging based on the keys corresponding to the set falling within the records per merge criteria.); and
add the subset of the second plurality of records of the second run to the merging of the first plurality of records of the first run onto the merge level maintained on the database (Fig. 3; Col. 7, Lines 47-51; Col. 8, Lines 1-20, The subset of each set of records corresponding to the rpm criteria are merged into the next level.).
Graunke does not specifically disclose that “the first plurality of records initially indexed by a first corresponding plurality of index values”; and similarly that “the second plurality of records indexed by a second corresponding plurality of index values different from the first plurality of index values” [emphasis added].
However, Pundir discloses merging a first and second plurality of records, wherein “the first plurality of records initially indexed by a first corresponding plurality of index values” ([0040]; [0064]; [0071], Indexed entries in different levels of a database are merged when one level gets full.); and “the second plurality of records indexed by a second corresponding plurality of index values different from the first plurality of index values” ([0040]; [0064]; [0071], Indexed entries in different levels of a database are merged when one level gets full.).
(Graunke, Figs. 1, 3; Col. 1, Lines 24-25 and 33-43; Col. 5, Lines 7-21) and to therefore combine the teachings of Graunke with the teachings of Pundir by modifying Graunke such that the records merged by Graunke are indexed records corresponding to index values as done by Pundir with a reasonable expectation of successfully merging indexed records in particular. The motivation to do so would have been to free up storage in a filled level of a tree to allow for new data to be entered (Pundir, [0069]; [0071]).

As to claims 5/1 and 15/11, the claims are rejected for the same reasons as claims 1 and 11 above. In addition, Graunke, as previously modified with Pundir, discloses identifying, by the data processing system, a distribution of a corresponding plurality of first key values over the key domain for the first plurality of records (Graunke,  Col. 7, Lines 11-37, identifying mergeable sets and determining the certain number of records accordingly for the records per merge accordingly.);
determining, by the data processing system, a plurality of quantile conditions including the quantile condition based on the distribution of the corresponding plurality of first key values over the key domain (Graunke,  Col. 7, Lines 11-37, identifying mergeable sets and determining the certain number of records accordingly for the records per merge accordingly.).

As to claims 6/1, 6/5, 16/1, and 16/15, the claims are rejected for the same reasons as set forth in the respective parent claims above. In addition, Graunke, as previously modified with Pundir, discloses determining, by the data processing system, while merging the subset of the second plurality of records and the first plurality of records on the merge level, that all of the first plurality of records of the first run are added to the merge level on the database (Graunke, Fig. 3; Col. 9, Lines 49-67; Col. 10, Lines 30-35, After the merged records do not represent the complete data set, then the records are flushed through to secondary storage to allow for another intermediate run.);
releasing, by the data processing system, responsive to determining that all of the first plurality of records of the first run are added, the first buffer from the first plurality of records to receive a third plurality of records for a third run (Graunke, Fig. 3; Col. 9, Lines 49-67; Col. 10, Lines 30-35, After the merged records do not represent the complete data set, then the records are flushed through to secondary storage to allow for another intermediate run.); and
maintaining, by the data processing system, the second plurality of records on the second buffer concurrent to merging the subset of the second plurality of records onto the merge level on database (Graunke, Fig. 3; Col. 8, Lines 42-50, maintaining data in buffers while simultaneously merging.).  


As to claims 7/1, 7/5-6, 17/1, and 17/15-16, the claims are rejected for the same reasons as set forth in the respective parent claims above. In addition, Graunke, as previously modified with Pundir, discloses determining, by the data processing system, that the merging of the first plurality of records and the subset of the second plurality of records onto the merge level on the database is complete (Graunke, Fig. 3; Col. 8, Lines 43-62, Once a merge onto a merge level is complete, and if not yet at a root node, then another, e.g. third, run is initiated on a next level and repeated until a root level is reached.); and
initializing, by the data processing system, responsive to determining that the merging onto the merge level is complete, a third run on a second merge level on the database to receive merging of at least a remaining subset of the second plurality of records of the second run (Graunke, Fig. 3; Col. 8, Lines 43-62, Once a merge onto a merge level is complete, and if not yet at a root node, then another, e.g. third, run is initiated on a next level and repeated until a root level is reached.).

As to claims 8/1, 8/5-7, 18/11, and 18/15-17, the claims are rejected for the same reasons as set forth in the respective parent claims above. In addition, Graunke, as previously modified with Pundir, discloses receiving, by the data processing system, a query for at least one of the plurality of key values defining the key domain (Graunke, Col. 7, Lines 25-41, A query is received to search a stream at a current level for keys for the rpm to merge. The stream is searched and used in the merge.); and
searching, by the data processing system, using the query, the merge level on the database, the merge level comprising records from a number of runs (Graunke, Col. 7, Lines 25-41, A query is received to search a stream at a current level for keys for the rpm to merge. The stream is searched and used in the merge.).

As to claims 9/1, 9/5-8, 19/11, and 19/15-18, the claims are rejected for the same reasons as set forth in the respective parent claims above. In addition, Graunke, as previously modified with Pundir, discloses wherein merging the subset of the second plurality of records further comprises tracking, using a second merge index, merging of the subset of the second plurality of records onto the merge level on the database (Graunke, Fig. 3; Tables 2-3; Col. 6, Lines 34-67; Merging of any given set of plurality of records in a current stream element (SE), e.g. to include a second or further, are merged onto a corresponding merge level of a merge tree, i.e. a database. The merging is managed by a process as shown in Tables 2-3, thus acting as the ‘merge index’. Note that the claim does not limit the ‘merge index’ to any particular structure, and thus Graunke discloses an equivalent based on the process being met.), the second merge index referencing the second key value of one of the second plurality of records added to the merge level during the merging, the second merge index initially set based on the quantile condition (Graunke, Col. 7, Lines 8-48, The merging determines and reserves a range of records, i.e. subsets, from any two current streams to merge based on the starting points to the r1th and r2th records, i.e. first and last records. Thus, the merge index referencing the first key value as claimed.).  


As to claims 10/1, 10/5-9, 20/11, and 20/15-19, the claims are rejected for reasons as set forth in the respective parent claims above. In addition, Graunke, as previously modified with Pundir, discloses wherein establishing the first run further comprises sorting the first plurality of records by a corresponding plurality of first key values over the key domain using at least one of a quick sort or a priority queue (Graunke, Col. 6, Lines 18-20, “quicksoft” is interpreted as a typo for the “conventional sorting method” of quicksort. Regardless, said ordinarily skilled artisan would readily recognize that quicksort is a conventional sorting algorithm and try using said algorithm as a “conventional sorting method” of Graunke with a reasonable expectation of successfully sorting the records.), the first plurality of records initially arranged by the first corresponding plurality of index values (Graunke, Col. 6, Lines 13-19, I.e. sorting on keys, which as previously combined with Pundir are index values.), and wherein establishing the second run further comprises:
receiving, from a data acquisition source via an input data stream, the second plurality of records for storage on the second buffer (Graunke, Col. 6, Lines 12-18), the second plurality of records initially arranged by the second corresponding plurality of index values (Graunke, Col. 4, Lines 8-12; Col. 6, Lines 18-20, i.e. sorting on a designated key for the associated records.), and sorting the second plurality of records by a corresponding plurality of second key values over the key domain using at least one of a quick sort or a priority queue (Graunke, Col. 6, Lines 18-20, “quicksoft” is interpreted as a typo for the “conventional sorting method” of quicksort. Regardless, said ordinarily skilled artisan would readily recognize that quicksort is a conventional sorting algorithm and try using said algorithm as a “conventional sorting method” of Graunke with a reasonable expectation of successfully sorting the records.).  
Allowable Subject Matter
Claims 2-4, 5/2-4, 6/2-4, 7/2-4, 8/2-4, 9/2-4, 10/2-4, 12-14, 15/12-14, 16/12-14, 17/12-14, 18/12-14, 19/12-14, 20/12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barber et al. (US 2020/0372004 A1) discloses merging two index runs upon a request in a hierarchical data sore, creating a third index run ([0007]; [0073]), periodic merge of transaction log records from a log buffer, LSM-tree usage ([0075]), Periodic merge process using leveling and tiering to keep the number of runs small ([0077]); index merge levels ([0104]).
Mittal et al. (US 2018/0314465 A1) discloses merging of variable length records in an incremental sort and merge (Abstract; [0041]).
Graefe (US 2011/0055232 A1) discloses ordering records using a memory hierarchy. The memory hierarchy includes and two or more lower levels of the memory hierarchy. The method includes the steps of (a) receiving unsorted input records; (b) reading the input records in pages and writing one or more pages of the input records to the primary memory; (c) sorting the pages of input records to create a run; (d) if a size of the run exceeds primary memory capacity, moving data that just exceeds the primary memory capacity to a secondary level of the memory 
Bendakovsky et al. (US 8,200,633 B2) discloses margining index records based at least in part on the distribution of index keys (claim 1).
Gaumnitz et al. (US 2016/0321323 A1) discloses run indexes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/James E Richardson/Primary Examiner, Art Unit 2167